EXHIBIT 10.2

 

HARTE-HANKS, INC.
NON-QUALIFIED STOCK OPTION AGREEMENT

 

To: Robert A. Philpott

Date of Grant: July     , 2013

 

 

Number of Shares: 400,000

Exercise Price Per Share: $

 

HARTE-HANKS, INC. (the “Company”), is pleased to grant you, as an inducement
material to your entry into employment with the Company, a stock option (the
“Option”) to purchase all or any part of a number of shares of Stock (as defined
below), subject to the terms and conditions set forth in this Non-Qualified
Stock Option Agreement (this “Agreement”).  The grant of the Option is
specifically conditioned upon (i) the approval of this grant to you by the Board
(as defined below), and (ii) the execution by you of this Agreement, agreeing to
all of the terms and conditions set forth herein.  The Date of Grant, the number
of shares issuable upon exercise of the Option (the “Option Shares”) and the
Exercise Price are stated above.  The Option is not governed by the
Harte-Hanks, Inc. 2013 Omnibus Incentive Plan, 2005 Omnibus Incentive Plan or by
any other equity compensation plan of the Company (or of any of its
affiliates).  This Option is not intended to be an “incentive stock option”
within the meaning of section 422 of the Code (as defined below).

 

This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Option.  By accepting this Agreement, you agree to be bound
by all of the terms hereof.

 

1.                                      Definitions.  Unless otherwise defined
herein, as used in this Agreement, the following terms have the meanings set
forth below:

 

(a)                                 “Board” means the board of directors of the
Company.

 

(b)                                 “Cause” means deficiencies in performance or
conduct, as determined in the sole discretion of the Company, resulting in
termination of employment.

 

(c)                                  “Change in Control” means the first day
that any one or more of the following conditions shall have been satisfied:

 

(i)                                     the acquisition of any outstanding
voting securities by any person, after which such person (as the term is used
for purposes of Section 13(d) or 14(d) of the Exchange Act) has beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of the then outstanding voting securities of the Company;
provided, however, that for purposes of this definition, the following
acquisitions shall not constitute a Change in Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any company controlled by, controlling or under
common control with the Company, or (D) any acquisition by any corporation
pursuant to a transaction that complies with Sections (iii)(A) and (iii)(B) of
this definition;

 

1

--------------------------------------------------------------------------------


 

(ii)                                  individuals who, as of the Date of Grant,
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Date of Grant, whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board;

 

(iii)                               consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless (A) the stockholders of the Company immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the combined voting power of the outstanding voting securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries), and (B) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination;
or

 

(iv)                              approval by the stockholders of the Company of
a complete liquidation or dissolution of the Company.

 

(d)                                 “Code” means the Internal Revenue Code of
1986, as amended.

 

(e)                                  “Committee” means the Compensation
Committee of the Board.

 

(f)                                   “Date of Grant” means the date designated
as such on the first page of this Agreement.

 

(g)                                  “Employment Agreement” means that certain
Employment Agreement by and between the Company and you, effective July 1, 2013.

 

(h)                                 “Exchange Act” means the Securities Exchange
Act of 1934, as amended.

 

(i)                                     “Exercise Price” means the exercise
price per share designated as such on the first page of this Agreement.

 

(j)                                    “Fair Market Value” means with respect to
Stock, as of any date, the closing price of a share of Stock on the New York
Stock Exchange for the last trading day prior to that date.  If no such prices
are reported, then Fair Market Value shall mean the average of the high and low
sale prices for the Stock (or if no sale prices are reported, the average of the
high and low bid prices) as reported by the principal regional stock exchange,
or if not so reported, as

 

2

--------------------------------------------------------------------------------


 

reported by Nasdaq or a quotation system of general circulation to brokers and
dealers; provided, however, that with respect to same day sales, Fair Market
Value shall mean the per share price actually paid for shares of Stock in
connection with such sale.

 

(k)                                 “Final Exercise Date” means the tenth (10th)
anniversary of the Date of Grant.

 

(l)                                     “Material Breach” means the material
breach of any contractual, statutory, fiduciary or other legal obligation you
have to the Company, determined in the sole judgment of the Company.

 

(m)                             “Stock” means the Company’s $1.00 par value per
share voting common stock, or any other securities that are substituted
therefor.

 

(n)                                 “Termination Date” means the date on which
your performance of services for the Company (or any affiliate) in the capacity
of an employee, a non-employee member of the Board or a consultant cease.

 

2.                                      Vesting.  You cannot exercise the Option
and acquire Stock until your right to exercise has vested.  This Option vests in
four equal installments (i.e., 25% each) on each of the first four anniversaries
of the Date of Grant.  Notwithstanding the foregoing, (a) in no event can this
Option be exercised in whole or in part on or after the date on which the Option
lapses pursuant to Section 5, (b) this Option shall automatically vest in full
upon the occurrence of a Change in Control, and (c) this Option shall
automatically vest in full upon the termination of your employment with the
Company either (i) by the Company for any reason (other than for Cause (as
defined in the Employment Agreement) or due to Disability (as defined in the
Employment Agreement), (ii) by you for Good Reason (as defined in the Employment
Agreement), or (iii) by the Company due to the giving of a non-renewal notice
pursuant to Section 2.1 of the Employment Agreement.  This Option is exercisable
to the extent vested (i.e., the right of exercise shall be cumulative so that to
the extent the Option is not exercised in any period to the maximum extent
permissible, it shall continue to be exercisable, in whole or in part, with
respect to all shares for which it is vested until the earlier of the Final
Exercise Date (as defined below) or the termination of this Option under
Section 5).

 

3.                                      Exercise.  You may exercise this Option,
in whole or in part, at any time (subject to Section 2) by delivering written
notice to the Company’s Secretary along with full payment of the Exercise Price
for the shares being purchased.  The notice must specify that this Option (or a
portion thereof) is being exercised and the number of shares with respect to
which this Option is being exercised.  This Option may only be exercised as
provided in this Agreement and in accordance with such rules and regulations as
may, from time to time, be adopted by the Committee. The exercise of this Option
shall be deemed effective upon receipt by the Company of the notice and payment
described herein.  If you exercise this Option in full, it shall be surrendered
to the Company for cancellation.  If you only partially exercise this Option, it
shall, upon request, be delivered to the Company for the purpose of making
appropriate notation thereon, or otherwise reflecting, in such manner as the
Company shall determine, the result of such partial exercise hereof.  As soon as
practicable after the effective exercise of this Option, and upon satisfaction
of all applicable withholding requirements, you or your nominee shall be

 

3

--------------------------------------------------------------------------------


 

recorded on the Company’s stock transfer books as the owner of the shares
purchased.  The Company may, but is not required to, deliver to you on or more
duly issued and executed stock certificates evidencing such ownership.

 

4.                                      Payments.  When this Option is
exercised, payment of the total Exercise Price for the shares being purchased
shall be made to the Company (a) in cash (including check, bank draft or money
order); (b) by transfer from you to the Company of shares of Stock (other than
shares of Stock that the Committee determines by rule may not be used to
exercise this Option) that you have held for more than six months with a then
current aggregate Fair Market Value equal to the total Exercise Price for the
portion of this Option being exercised; (c) by the Company retaining a number of
shares of the Stock deliverable upon exercise of this Option whose aggregate
Fair Market Value is equal to the Exercise Price to be paid in connection with
such exercise; or (d) to the extent permissible under applicable law, delivery
to the Company of (i) a properly executed exercise notice, (ii) irrevocable
instructions to a broker to sell a sufficient number of the shares being
exercised to cover the Exercise Price and promptly deliver to the Company (on
the same day that the shares of Stock issuable upon exercise are delivered) the
amount of sale proceeds required to pay the Exercise Price and any required tax
withholding related to the exercise, and (iii) such other documentation as the
Committee and the broker shall require to effect a same day exercise and sale. 
In the event the Committee subsequently determines that the aggregate Fair
Market Value of Stock or any other consideration delivered as payment of the
Exercise Price is insufficient to pay the entire Exercise Price, then you shall
pay to the Company, immediately upon the Company’s request, the amount of the
deficiency in the form of payment requested by the Committee.

 

5.                                      Expiration.

 

(a)                                 This Option shall expire (and shall cease to
be outstanding) on the Final Exercise Date unless terminated prior to the Final
Exercise Date pursuant to the terms of this Section 5 or as otherwise provided
in this Agreement.  In addition, this Option shall expire: One year after the
date of your death or disability (within the meaning of Section 22(e)(3) of the
Code); provided, however, that in such event this Option may only be exercised
to the extent it is vested at the time of your death or disability.

 

(b)                                 On the Final Exercise Date, if your
employment with the Company ends due to your retirement in accordance with the
Company’s then-current retirement policy; provided, however, that in such event
this Option may only be exercised to the extent it is vested at the time of your
retirement.

 

(c)                                  90 days after the Termination Date if you
are then still living and if such termination is for a reason other than for
death, disability or retirement, for Cause or as a result of a Material Breach;
provided, however, that in such event this Option may only be exercised to the
extent it is vested at the time of the Termination Date; and provided, further,
however, that in the event that you die during the 90 day period immediately
after the Termination Date (and you have not been terminated for Cause or as a
result of a Material Breach), then this Option shall terminate one year after
the date of your death; or

 

4

--------------------------------------------------------------------------------


 

(d)                                 On the Termination Date, if such termination
was for Cause or as a result of a Material Breach.

 

6.                                      Transfer and Assignment.  The Option and
the rights and privileges conferred therewith shall not be sold, transferred,
encumbered, hypothecated or otherwise conveyed by you otherwise than by will or
by the laws of descent and distribution.  This Option is not and will not be
liable for or subject to, in whole or in part, any debts, contracts, liability
or torts by you nor shall it be subject to garnishment, attachment, execution,
levy or other legal or equitable process.  This Option shall be exercisable
during your lifetime only by you.  To the extent exercisable after your death,
this Option shall be exercised only by the person or persons entitled to receive
this Option under your will, duly probated, or if you shall fail to make a
testamentary disposition of this Option, by the executor or administrator of
your estate.

 

7.                                      Conditions.  If at any time the Board
shall determine, based on opinion of counsel to the Company, that listing,
registration or qualification of the shares covered by this Option upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body, is necessary or desirable as a
condition of the exercise of this Option, this Option may not be exercised in
whole or in part unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to counsel for the Company.  The Company may require you, as a
condition of exercising or receiving the Option, to give written assurances in
substance and form satisfactory to the Company and its counsel to the effect
that you are acquiring the Stock subject to the Option for your own account for
investment and not with any present intention of selling or otherwise
distributing the same, and to such other effects as the Company deems necessary
or appropriate to comply with federal and applicable state securities laws.

 

8.                                      Rights as a Stockholder.  You shall not
have any rights as a stockholder with respect to any shares of Stock covered by
the Option until you or your nominee become the holder of record of such Stock,
and no adjustments shall be made for dividends or other distributions or other
rights as to which there is a record date preceding the date you or your nominee
become the holder of record of such Stock.

 

9.                                      Change in Capital Structure.  In the
event that the Board determines that any dividend or other distribution (whether
in the form of cash, Stock, other securities or other property),
recapitalization, reclassification, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, liquidation, dissolution or sale, transfer, exchange or other
disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event including a Change in Control, in the
Board’s sole discretion, affects the Stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Board shall direct the Committee to, in such manner as it
determines is equitable, adjust any or all of:

 

(a)                                 The number and kind of shares of Stock (or
other securities or property) subject to the Option; and

 

5

--------------------------------------------------------------------------------


 

(b)                                 The Exercise Price (except if such
adjustment would result in a repricing of the Option or would cause the Option
to become subject to Section 409A of the Code).

 

This Agreement shall not in any way affect or restrict the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.

 

10.                               Extraordinary Events.  In the event of any
transaction or event described in Section 9 or any unusual or nonrecurring
transaction or event affecting the Company, any affiliate of the Company or the
financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations or accounting principles occurs, including any
Change in Control, the Board, in its sole and absolute discretion, and on such
terms and conditions as it deems appropriate, is hereby authorized to direct the
Committee to take any one or more of the following actions whenever the Board
determines that such action is appropriate in order to prevent dilution or
enlargement of the benefits or potential benefits intended to be made available
under this Agreement, to facilitate such transactions or events or to give
effect to such changes in laws, regulations or principles:

 

(a)                                 To provide for the cancellation of the
Option in exchange for an amount of cash equal to the amount that could have
been attained upon the exercise of this Option or realization of your rights had
the Option been exercised in full for all shares of Stock covered thereby
(including an amount equal to zero if no cash could have been so attained or
realized);

 

(b)                                 To provide that the Option cannot be
exercised or become payable after such event; provided, however, that no action
shall be taken pursuant to this clause (b) without your consent, which consent
shall not be unreasonably withheld;

 

(c)                                  To provide that the Option shall be vested,
exercisable and nonforfeitable as to all shares covered thereby and that all
restrictions with respect thereto shall lapse, notwithstanding anything herein
to the contrary;

 

(d)                                 To provide that the Option be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or awards covering the stock of
the successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices; and

 

(e)                                  To make such other adjustments in the
number and type of shares of Stock (or other securities or property) subject to
the Option (including the Exercise Price); provided that no such adjustment
shall be affected if it would result in a repricing of the Option or would cause
the Option to become subject to Section 409A of the Code.

 

6

--------------------------------------------------------------------------------


 

11.                               Authority of the Committee.  This Agreement
and the Option granted hereunder shall be administered by the Committee except
to the extent the Board elects to administer this Agreement and the Option
granted hereunder, in which case references herein to the “Committee” shall be
deemed to include references to the “Board.”  The Committee shall have the
authority, in its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to this
Agreement; (ii) accelerate the time of exercisability of the Option;
(iii) construe this Agreement and the Option; (iv) make determinations of the
Fair Market Value of the Stock subject to this Agreement; (v) delegate its
duties under this Agreement to such agents as it may appoint from time to time;
(vi) terminate, modify, or amend this Agreement, provided that, no amendment or
termination may decrease your rights inherent in the Option prior to such
amendment without your express written permission except to the extent such
amendment is necessary to comply with applicable laws and regulations and to
conform the provisions of this Agreement to any change thereto; and (vii) make
all other determinations, perform all other acts, and exercise all other powers
and authority necessary or advisable for administering this Agreement, including
the delegation of those ministerial acts and responsibilities as the Committee
deems appropriate.  The Committee may correct any defect, supply any omission,
or reconcile any inconsistency in this Agreement in the manner and to the extent
it deems necessary or desirable to carry the Agreement into effect, and the
Committee shall be the sole and final judge of that necessity or desirability. 
The determinations of the Committee on the matters referred to in this
Section 11 shall be final and conclusive.

 

12.                               Section 16.  Notwithstanding any other
provisions of this Agreement, the grant of this Option shall comply with the
applicable provisions of Rule 16b-3 promulgated under the Exchange Act and shall
be subject to any additional limitations set forth in any applicable exemptive
rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. 
To the extent permitted by applicable law, the Option shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule.

 

13.                               Taxes.  Any provision of this Agreement to the
contrary notwithstanding, the Company may take such steps as it may deem
necessary or desirable for the withholding of any taxes which it is required by
law or regulation of any governmental authority, federal, state or local,
domestic or foreign, to withhold in connection with any shares subject hereto. 
Subject to limitations established by the Committee and/or the Board from time
to time, any withholding taxes may be paid by delivery to the Company of
previously owned shares of Stock or by reducing the number of shares issuable
upon exercise of this Option.

 

14.                               Notices.  Any notice to be given under the
terms of this Agreement or any delivery of this Option to the Company shall be
made by personal delivery, through the mail, or by facsimile, electronic mail or
other electronic transmission to the Company’s Secretary, Harte-Hanks, Inc.,
9601 McAllister Freeway, Suite 610, San Antonio, Texas 78216, Fax: (210)
829-9139.  Any notice to be given to you shall be addressed to you at your
address indicated in the Company’s payroll records, your company email address
or at such other address as either party may hereafter designate in writing to
the other.  Any person entitled to notice hereunder may waive such notice.

 

7

--------------------------------------------------------------------------------


 

15.                               Further Understandings.  The granting of this
Option shall impose no obligation upon you to exercise any part of it.  You
acknowledge and agree that the vesting of shares pursuant to the vesting
schedule hereof is earned only by your continued service for the Company (or any
affiliate) in the capacity of an employee, a non-employee member of the Board or
a consultant (and not through the act of being hired, being granted this Option
or acquiring shares hereunder).  You further acknowledge and agree that this
Option, the transactions contemplated hereunder and the vesting schedule set
forth herein do not constitute an express or implied promise of continued
engagement as an employee, a non-employee member of the Board or a consultant
for the vesting period, for any period, or at all, and shall not interfere in
any way with your right or the right of the Company or any affiliate to
terminate your relationship as an employee, a non-employee member of the Board,
or a consultant at any time with or without Cause.  You acknowledge that this
Option (a) is not granted by the Company as a matter of right, but is granted
(and the amount of the award is granted) at the sole discretion of the Board or
Committee, (b) is not part of your contractual compensation, and (c) does not
create an enforceable right to further options in future years or in similar
amounts.  This discretion of the Board and Committee relates to the award of
options and the amount of any award.  You waive any and all acquired rights or
claims in connection with past or future employment or service as a consultant
or director with the Company or any affiliate.

 

16.                               Protection of Goodwill.  You acknowledge that
the Company is providing you with this Option in connection with and in
consideration for your promises and covenants contained herein.  Specifically,
in consideration for the Option, which you acknowledge provides a material
incentive for you to grow, develop and protect the goodwill and confidential and
proprietary information of the Company, you agree that the Option (itself and in
combination with any other awards made to you) constitutes independent and
sufficient consideration for all non-competition, non-solicitation and
confidentiality covenants between you and the Company, and agree and acknowledge
that you will fully abide by each of such covenants.  You further acknowledge
that your promise to fully abide by each of the protective covenants referenced
above is a material inducement for the Company to provide you with the Option.

 

17.                               Successors & Assigns.  Subject to the
limitations on the transferability of this Option, this Agreement shall be
binding upon and inure to the benefit of the heirs, legal representatives,
successors and assigns of the parties hereto.

 

18.                               Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware, without giving effect to any conflict of law provisions
thereof, except to the extent Delaware law is preempted by federal law.  The
obligation of the Company to sell and deliver Stock hereunder is subject to
applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale, or delivery of such Stock.

 

19.                               Clawback.  Pursuant to the Dodd-Frank Wall
Street Reform and Consumer Protection Act (the “Act”), this Option shall not be
deemed fully earned or vested, even if exercised, if this Option or any portion
thereof is deemed “incentive compensation” and subject to recovery, or
“clawback,” by the Company pursuant to the provisions of the Act and any
rules or regulations promulgated thereunder or by any stock exchange on which
the Company’s securities are listed (the “Rules”).  In addition, you hereby
acknowledge that this Agreement may

 

8

--------------------------------------------------------------------------------


 

be amended as necessary and/or shall be subject to any recoupment policies
adopted by the Company to comply with the requirements and/or limitations under
the Act and the Rules, or any other federal or stock exchange requirements,
including by expressly permitting (or, if applicable, requiring) the Company to
revoke, recover and/or clawback this Option or the shares of Stock issued
pursuant hereto.

 

20.                               Other Benefits.  The amount of any
compensation deemed to be received by you as a result of the receipt, vesting or
exercise of this Option will not constitute “earnings” with respect to any other
benefits provided to you by the Company or an affiliate, including without
limitation benefits under any pension, profit sharing, life insurance or salary
continuation plan.

 

21.                               Furnish Information.  You shall furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirements imposed upon the Company by or under any
applicable statute or regulation.  From time to time, the Board and appropriate
officers of the Company shall and are authorized to take whatever action is
necessary to file required documents with governmental authorities and other
appropriate persons to make shares of Stock available for issuance pursuant to
the exercise of the Option.

 

22.                               No Liability for Good Faith Determinations. 
The Company and the members of the Committee and the Board shall not be liable
for any act, omission or determination taken or made in good faith with respect
to this Agreement or the Option granted hereunder.

 

23.                               Execution of Receipts and Releases.  Any
payment of cash or any issuance or transfer of shares of Stock or other property
to you, or to your legal representative, heir, legatee or distributee, in
accordance with the provisions hereof, shall, to the extent thereof, be in full
satisfaction of all claims of such persons hereunder. The Company may require
you or your legal representative, heir, legatee or distributee, as a condition
precedent to such payment or issuance, to execute a release and receipt therefor
in such form as it shall determine.

 

24.                               No Guarantee of Interests.  Neither the
Committee, the Board nor the Company guarantees the Stock of the Company from
loss or depreciation.

 

25.                               Company Records.  Records of the Company or
its affiliates regarding your period of employment, termination of employment
and the reason therefor, leaves of absence, re-employment, and other matters
shall be conclusive for all purposes hereunder, unless determined by the Company
to be incorrect.

 

26.                               Company Action.  Any action required of the
Company shall be by resolution of its Board or by a person authorized to act by
resolution of the Board.

 

27.                               Severability.  If any provision of this
Agreement is held to be illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining provisions hereof, but such provision
shall be fully severable and this Agreement shall be construed and enforced as
if the illegal or invalid provision had never been included herein.

 

28.                               Headings; Word Usage.  The titles and headings
of Sections are included for convenience of reference only and are not to be
considered in construction of the provisions

 

9

--------------------------------------------------------------------------------


 

hereof.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.

 

29.                               Fractional Shares.  In no event may the Option
be exercised or adjusted for any fractional shares.  The Committee shall
determine whether cash or other property shall be issued or paid in lieu of such
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

[THE REMAINDER OF THIS PAGE HAS BEEN LEFT INTENTIONALLY BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant first above written.

 

 

 

HARTE-HANKS, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Douglas C. Shepard

 

 

 

EVP and Chief Financial Officer

 

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

 

 

 

 

 

 

 

 

Robert A. Philpott

 

 

 

11

--------------------------------------------------------------------------------